DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: An amendment filed on 3/15/2022.

Response to Arguments
• Applicant’s arguments, see pages 14-17, filed 3/15/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 under 35 U.S.C. 102(a)(2)has been withdrawn. 

Allowable Subject Matter
• Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The cited prior arts of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “using a negative example model that has been trained based on a negative example, the negative example including the sentence and a non-paraphrastic sentence of the sentence, the non-paraphrastic sentence being distinct from the paraphrastic sentence, and the negative example model being used to generate
the non-paraphrastic sentence by deleting the word; and a remover configured to remove the word based at least on a combination of a first word deletion probability of the word according to the positive example model and a second word deletion probability of the word according to the negative example model to generate a non-paraphrastic sentence of the input sentence, the first word deletion probability being distinct from the second word deletion probability” as cited in claim 1. The same also applies to independent claims 5 and 7 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674